Exhibit 10.12


 
Ixia
Compensation of Named Executive Officers and Chief Executive Officer for 2011


 
     The executive officers named in the summary compensation table in the proxy
statement for Ixia’s 2011 Annual Meeting of Shareholders (the “Named Executive
Officers”) have their base salaries determined annually by the Compensation
Committee of the Board of Directors (the “Compensation Committee”). For 2011,
such determinations were effective as of April 1, 2011. The Named Executive
Officers are all “at will” employees and do not have written or oral employment
agreements with the Company. The Company, upon the approval of the Committee,
retains the right to unilaterally decrease or increase such officers’ base
salaries at any time during the fiscal year. The annual base salaries for the
Named Executive Officers effective April 1, 2011 are as follows:

         
Executive Officer
 
Annual
Base Salary
         
Atul Bhatnagar
President and Chief Executive Officer
 
$
460,000
           
Errol Ginsberg
Chief Innovation Officer
    390,000            
Thomas B. Miller
Chief Financial Officer
   
290,000
           
Victor Alston
Senior Vice President, Product Development
   
310,000
           
Ronald W. Buckly
Senior Vice President, Corporate Affairs
and General Counsel
   
300,000
 



 
     The Named Executive Officers are also eligible to participate in the
Company’s incentive compensation plans, including:



 
(i)
 
The Company’s cash bonus plans for its executive officers;
         
(ii)
 
The Company’s Amended and Restated 1997 Equity Incentive Plan (filed as
Exhibit 4.1 to the Company’s Registration Statement on Form S-8 (Reg.
No. 333-117969) filed with the Commission on August 5, 2004);
         
(iii)
 
The Company’s Amended and Restated 2008 Equity Incentive Plan, as amended (filed
as Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 000-31523)
filed with the Commission on May 25, 2011); and
         
(iv)
 
The Company’s 2010 Employee Stock Purchase Plan, as amended (filed as
Exhibit 4.2 to the Company’s Registration Statement Form S-8 (Reg.
No. 333-176237) filed with the Commission on August 11, 2011).


